Title: To Thomas Jefferson from John Adams, 24 October 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square Octr. 24. 1785

Mr. Preston arrived here, two days ago, but had lost his Letters. I hope he had none of Consequence. He dont remember he had any for me. He tells me from you, that the Doctor is arrived at Philadelphia which I am glad to hear, and those oracles of Truth the English Newspapers tell us, he had an honourable Reception, which I should not however have doubted, if I had not any such respectable Authority for it.
The Insurance is made upon Houdons Life for Six Months from the 12 of October. I have paid Thirty two Pounds Eleven shillings Praemium and Charges, which you will please to give me Credit for. I could not persuade them to look back, as they say, they never  ensure but for the future and from the date of the Policy. I suppose it will be safest to keep the Receipt and Policy here, for fear of Accidents.
I begin to be uneasy about our Funds. The Draughts upon Willinks & Co. and the Expences of the Negotiations in Barbary, will exhaust the little that remains, and unless we have fresh supplies, we shall all be obliged to embark, in the first ships We can find before next March, for Want of bread. I hope you will press this subject in your Letters to America. Rutledge declines, and you will not wonder at it. I dont believe Congress will find any other Man, who will venture abroad upon the present Plan. The Doctor was lucky to get out of the Scrape, in Season. You and I shall soon wish ourselves at home too.
I have a Letter from Thulemeier, that he has received from the King a Ratification of the Treaty, and is ready to exchange it. I hope you will request of Congress a prompt Ratification on their Part, that one affair at least may be finished. I see no comfortable hopes here. We hold Conferences upon Conferences, but the Ministers either have no Plan or they button it up, closer than their Waistcoats. The thirteen States must each pass a Navigation Act, and heavy Duties upon all British Merchandizes, so as to give a clear Advantage to their own and the Manufactures of France and Germany, Prussia and Russia, or we shall be a long time weak and poor.
This will be delivered you by Dr. Rodgers a Son of Dr. Rodgers of New York a young Gentleman of Merit.
I am Sir with the greatest Esteem your Friend & Sert.,

John Adams

